Citation Nr: 1641391	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  14-31 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a stomach disability, claimed as gastroesophageal reflux disease (GERD), to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an appeal statement dated in September 2014, the Veteran requested a BVA videoconference hearing.  A hearing was scheduled for November  2015, but was postponed.  The representative in this case notified VA that the Veteran wanted to transfer jurisdiction of this case to the Nashville, Tennessee RO and wanted to testify at a video conference hearing there.

The Board has responded to the transfer request but, pursuant to 38 C.F.R. § 20.700 (2015), it must remand this claim to the RO in Nashville, Tennessee for the purpose of scheduling the Veteran for a video conference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the Nashville, Tennessee RO and notify him and his representative of the date and time of the hearing.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




